DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
The following is a Final Office Action in response to the communication received on September 23, 2022.  
  Claims 1-8 are pending.

Response to Amendment
No amendments were made to Claims 1-8 in the response dated September 23, 2022.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat 10,540,654 “James”, in view of US Pat Pub 2018/0204195 “Kang”.

As per Claim 1, James discloses a user computing device of a digital asset payment network, the user computing device comprises: 
a display (James: Column 56, lines 14-20, first graphical user interface information for displaying a first graphical user interface on the first user device); 
one or more scanning devices (James: Column 150, lines 7-16, one or more reading devices (e.g., scanners, bar code scanners, QR readers, magnetic card readers, to name a few)); 
memory (James: Column 63 lines 19-25, source code can be stored in processor readable memory, which may be accessed by and/or run on one or more processors); and 
a digital asset management unit coupled to the display and the memory (James: Column 64, lines 10-27, digital assets can be transferred between one or more users or between digital asset accounts and/or storage devices (digital wallets)), wherein the digital asset management unit includes: 
a digital wallet(James: Column 64, lines 10-27, digital assets can be transferred between one or more users or between digital asset accounts and/or storage devices (digital wallets)); and 
wherein the user digital asset payment interface interfaces with a digital asset payment computing entity of the digital asset payment network, wherein the digital asset payment computing entity facilitates a real-time digital asset-based payment from the user computing device paying with a digital asset to a merchant computing entity accepting a desired digital asset (James: Column 118, lines 24-37, transactions between a user and a merchant may be settled via the digital asset network in real-time as they occur).  

James fails to disclose a user computing device of a digital asset payment network; the user computing device comprises: 
a scanning interface coupled to the one or more scanning devices, wherein one or more of the digital wallet and the scanning interface are operable to connect to a user digital asset payment interface, and wherein the user digital asset payment interface includes: 
a scannable code module coupled to the scanning interface, wherein the scannable code module is operable to: interact with a scannable code generated by the digital asset payment computing entity, wherein the scannable code is representative of digital asset-based payment authorization information associated with the real-time digital asset-based payment.

Kang teaches a user computing device of a digital asset payment network, the user computing device comprises: 
a scanning interface coupled to the one or more scanning devices, wherein one or more of the digital wallet and the scanning interface are operable to connect to a user digital asset payment interface (Kang: [0125], a digital wallet on a mobile device may receive merchant information by scanning the merchant QR code), and wherein the user digital asset payment interface includes: 
a scannable code module coupled to the scanning interface, wherein the scannable code module is operable to: interact with a scannable code generated by the digital asset payment computing entity, wherein the scannable code is representative of digital asset-based payment authorization information associated with the real-time digital asset-based payment (Kang: [0133] a consumer may use a customer’s mobile device to scan a QR code (interact with a scannable code) generated by a merchant (digital asset payment computing entity) to identify the merchant information for completing a transactions (digital asset based payment authorization information)).

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify James to include scanning a scannable code from a digital asset payment computing entity as taught by Kang, with the digital asset payment network as taught by James with the motivation of providing a practical and easy-to-implement means for a customer to initiate payment and choose one or more forms of payment such as cryptocurrency, centralized currency, loyalty points, and the like (Kang: [0010]).

As per Claim 2, James discloses a user computing device, wherein the one or more scanning devices include at least one of: a camera; a video device; and a barcode scanner (James: Column 150, lines 7-16).  

As per Claim 3, James discloses a user computing device, wherein the digital asset payment computing entity facilitates the real-time digital asset-based payment by: 
locking an amount of network digital asset associated with the user computing device to back the real-time digital asset-based payment (James: Column 108, lines 20-42); 
receiving the digital asset from the user computing device (James: Column 108, lines 20-42); 
exchanging the digital asset for a substantially equivalent amount of the desired digital asset (James: Column 108, lines 20-42); 
sending the substantially equivalent amount of the desired digital asset to the merchant computing entity to complete the real-time digital asset-based payment (James: Column 108, lines 20-42); 
implementing a nonreal-time verification process associated with the digital asset to verify the digital asset (James: Column 108, lines 20-42); and 
when the amount of digital asset from the user computing device is verified by the nonreal-time verification process (James: Column 108, lines 20-42): 
unlocking the amount of the network digital asset (James: Column 108, lines 20-42); and 
when the amount of digital asset from the user computing device is not verified by the nonreal- time verification process (James: Column 108, lines 20-42): 
consuming the amount of the network digital asset (James: Column 108, lines 20-42).  

As per Claim 4, James discloses a user computing device, wherein the scannable code comprises one or more of: a one-dimensional barcode; a two-dimensional barcode; an alpha-numeric sequence; and a graphical code (James: Column 138, lines 21-61).  

As per Claim 5, James discloses a user computing device, wherein the digital asset-based payment authorization information associated with the real-time digital asset-based payment includes one or more of: a payment amount limit; an expiration time of the scannable code; a merchant identifier (ID) associated with the merchant computing entity; customer loyalty information; shipping information; discount information; a user computing device ID associated with the user computing device; a payment amount of the real-time digital asset-based payment; user computing device metadata; and merchant computing entity metadata (James: Column 57, linens 11-34).  

As per Claim 6, James fails to disclose a user computing device, wherein the scannable code module is operable to interact with the scannable code by one or more of:  
receiving the scannable code from the digital asset payment computing entity; 
displaying the scannable code on the display; 
scanning, via the scanning interface, the scannable code presented by the merchant computing entity; 
interpreting scanned scannable code information; and 
displaying interpreted scanned scannable code information on the display.  

Kang teaches a user computing device, wherein the scannable code module is operable to interact with the scannable code by one or more of:  
receiving the scannable code from the digital asset payment computing entity (Kang: [0133]); 
displaying the scannable code on the display (Kang: [0133]); 
scanning, via the scanning interface, the scannable code presented by the merchant computing entity (Kang: [0133]); 
interpreting scanned scannable code information (Kang: [0133]); and 
displaying interpreted scanned scannable code information on the display (Kang: [0133]).  

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify James to include scanning a scannable code from a digital asset payment computing entity as taught by Kang, with the digital asset payment network as taught by James with the motivation of providing a practical and easy-to-implement means for a customer to initiate payment and choose one or more forms of payment such as cryptocurrency, centralized currency, loyalty points, and the like (Kang: [0010]).

As per Claim 7, James fails to disclose a user computing device, wherein the user digital asset payment interface further includes: a digital wallet module coupled to the digital wallet operable to display digital asset payment network rate quotes for digital assets stored in the digital wallet; a merchant selection module operable to display one or more merchants associated with the digital asset payment network; a payment confirmation module; an after-payment module; and a security module.  

Kang teaches a user computing device, wherein the user digital asset payment interface further includes: a digital wallet module coupled to the digital wallet operable to display digital asset payment network rate quotes for digital assets stored in the digital wallet; a merchant selection module operable to display one or more merchants associated with the digital asset payment network; a payment confirmation module; an after-payment module; and a security module (Kang: [0133]-[0137]).  

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify James to include a digital wallet that displays payment options, merchant options, and confirms payment as taught by Kang, with the digital asset payment network as taught by James with the motivation of providing a practical and easy-to-implement means for a customer to initiate payment and choose one or more forms of payment such as cryptocurrency, centralized currency, loyalty points, and the like (Kang: [0010]).

As per Claim 8, James discloses a user computing device, further comprises: the merchant computing entity includes a merchant digital asset payment interface, wherein the merchant digital asset payment interface interfaces with the digital asset payment computing entity, wherein the merchant digital asset payment interface includes: a merchant scannable code module operable to: interact with the scannable code generated by the digital asset payment computing entity (James: Column 57, linens 11-34).


Response to Arguments
Applicant's arguments filed September 23, 2022 have been fully considered but they are not persuasive.

Applicant argues that James does not teach a user computing device that includes a digital asset management unit that includes a digital wallet and a user digital asset payment interface that interfaces with a digital asset payment computing entity of the digital asset payment network, wherein the digital asset payment computing entity facilitates a real-time digital asset-based payment from the user computing device paying with a digital asset to a merchant computing entity accepting a desired digital asset.  James discloses the features as follows:
a digital asset management unit: James discloses in Column 117. lines 3-28, A digital asset exchange can include additional systems, which may include software modules, for performing various functions of the exchange. For example, an exchange can include an account management system, which may comprise a user account registration system for new users and/or an existing user account management system. The exchange can include a trading system, which may comprise an interactive trading interface system, an automated trading interface system, a trade confirmation notification system, and/or a trade transaction fee processing system
that includes a digital wallet: James discloses in Column 103, lines 60-67 through Column 104, lines 38-53, that digital math-based assets can be stored and/or transferred using either a website or software, such as downloaded software. The website and/or downloadable software may comprise and/or provide access to a digital wallet. Each digital wallet can have one or more individual digital asset accounts (e.g., digital asset addresses) associated with it. Each user can have one or more digital wallets to store digital math-based assets, digital cryptocurrency, assets and the like and/or perform transactions involving those currencies or assets. In embodiments, service providers can provide services that are tied to a user's individual account. A digital wallet may be a computer software wallet.  A digital wallet may be a mobile wallet, which may operate on a mobile device.
a user digital asset payment interface that interfaces with a digital asset payment computing entity of the digital asset payment network: James discloses in Column 71, lines 18-67 through Column 71, lines 1-40 that the digital asset exchange computer system comprises a graphical user interface for sending and receiving data associated with withdrawing/selling/exchanging digital assets of the user.
wherein the digital asset payment computing entity facilitates a real-time digital asset-based payment from the user computing device paying with a digital asset to a merchant computing entity accepting a desired digital asset: James discloses in Column 118, lines 24-37 that the exchange digital wallet system may comprise exchange operated wallets for each exchange customer. These exchange operated wallets may be maintained in trust by the exchange for each customer as associated digital asset addresses. Transactions may be processed by the digital asset network. Transactions may be settled via the digital asset network in real-time (with any corresponding confirmation period) as they occur.
Therefore, James discloses each limitation that the applicant argues James’ fails to disclose.

Applicant argues that Kang fails to teach a scannable code that is generated by the digital asset payment computing entity.  Applicant argues that Kang discloses a merchant generated QR code (scannable code), but that the digital asset payment computing entity is distinguishable from a merchant.  However, Applicant’s Specification discloses that the digital asset payment computing entity can be associated with the merchant computing entity in [0045].  


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REVA R MOORE whose telephone number is (571)270-7942. The examiner can normally be reached M-Th: 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REVA R MOORE/           Examiner, Art Unit 3687                                                                                                                                                                                             
/PETER LUDWIG/           Primary Examiner, Art Unit 3687